Citation Nr: 1015866	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  10-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1943 to 
October 1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision 
of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's assertions concerning his exposure to 
stressful events during service are consistent with the 
circumstances of his service and are credible.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due to stressors associated with the Veteran's period 
of active service in Europe and North Africa during World War 
II.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Where the service medical records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In rendering a decision on a claim for service-connection, 
the Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same. Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting 
data, and (3) set forth a reasoned medical explanation 
connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

The Court has rejected the principle that opinions of private 
treating physicians are entitled to presumptively greater 
weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); 
see also D'Aries, 22 Vet. App. 97, 107-08 (2008).  However, a 
private medical opinion may not be discounted solely because 
that physician did not review the claims file; nor may a VA 
medical opinion be given greater weight solely because the 
claim file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

An opinion containing only data and conclusions is of little 
weight.  Rather, it is the adequacy of the facts upon which 
an opinion is based, together with the rationale explaining 
the significance or lack of significance of the information 
used in reaching the opinion which lends greater probative 
value.  Nieves-Rodriguez, Id.  

In this vein, a private physician's opinion may not be 
discounted solely because it relied upon a history related by 
a veteran when the claim file was not reviewed.  Rather, the 
history related, and upon which the opinion relied, must be 
assessed.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(Board may reject medical opinion based on inaccurate facts 
provided by a veteran), Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Grover v. West, 12 Vet. App. 109, 112 (1999), Bloom 
v. West, 12 Vet. App. 185, 187 (1999), and Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

Some factors for consideration in weighing the probative 
value of diagnoses or opinions are the extent and accuracy of 
data and history relied upon, past treatment of a veteran, 
the use of examination findings, the use of clinical, 
laboratory or radiological studies, a review of claim file 
(not required of private physicians) or other clinical 
records, and a review of medical literature.  Generally see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the present case, the evidence shows that the Veteran is 
competently diagnosed with PTSD.  

In a September 2007 private treatment record, the Veteran was 
diagnosed with PTSD by W.J.A., Psy.D., and a GAF of 49 was 
assigned.  Dr. W.J.A. addressed the Veteran's background, his 
past relationships, his military history, current 
psychological symptoms, and provided a mental status 
examination with a psychological assessment, summary, and 
recommendations.  

Dr. W.J.A. noted that results on the current assessment were 
consistent with the presence of PTSD and depression.  
Moreover, Dr. W.J.A. indicated that the Veteran had described 
the reexperiencing, avoidance, and hyperarousal symptoms 
found in individuals suffering from PTSD and that the Veteran 
also indicated significant depressive symptoms, including 
poor mood and anhedonia.  Social functional impairment was 
noted and significant cognitive difficulties, in the form of 
problems with attention, concentration, and immediate memory, 
were described.  Finally Dr. W.J.A. noted that the Veteran's 
symptoms were related to active service.  

Furthermore, the Veteran underwent a VA examination in April 
2008, when the VA examiner provided a diagnosis of anxiety, 
not otherwise specified and assigned a GAF score of 67.  The 
examiner added that the Veteran did not meet the full 
criteria for a diagnosis of PTSD.  She added that there was a 
chance that the Veteran's anxiety was due to his war 
experiences.  

Since the Veteran is competently diagnosed with current PTSD, 
the first element of service connection, evidence of a 
current disability, is met.  See Shedden, 381 F.3d at 1167.

A veteran seeking service connection, however, must establish 
not only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

A January 2008 response from the National Personnel Records 
Center noted that the Veteran's record is fire-related, and 
that the information requested cannot be reconstructed.  In a 
March 2008 VA formal Memorandum, the VA determined that the 
Veteran's complete service treatment and personnel records 
are unavailable for review.  The VA listed the efforts made 
in order to obtain the Veteran's records.  

The Board notes that the Veteran submitted a Unit Historical 
Report for the 299th Quartermaster Salvage Repair Company, in 
December 2007.  The report noted that on November 11, 1943, 
at approximately 1730 hours, their convoy was attacked by 
enemy torpedo carrying planes.  The attack lasted over an 
hour; three ships in the convoy were destroyed.  

The Veteran's DD form 214 notes that he was assigned to the 
299th Quartermaster Salvage Repair Company, served in North 
Africa from August 1943 to September 1943, and was involved 
with the following battles and campaigns: Naples-Foggia, 
Rome-Arno, North Apennines and Po Valley.  

Finally, his DD form 214 indicates that the Veteran was 
awarded the European African Middle Eastern Service Ribbon.  
Hence the Board finds the Veteran's assertions to be 
credible.  

Dr. W.J.A. indicated in a March 2008 letter that the Veteran 
had reported serving in both North Africa and Italy during 
World War II.  He further noted that the Veteran reported 
experiencing great fear during his time in the Army.  

Dr. W.J.A. related the Veteran's experience of being attacked 
while moving from Algiers to Sicily and could track the 
gunfire from the planes.  The Doctor also related the 
Veteran's experience while serving in Italy, of being bombed 
while in foxholes.  

Dr. W.J.A. indicated that based on the diagnostic criteria 
outlined in DSM-IV, the Veteran meets the criteria for 
exposure to "an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others," regarding which the 
individual experienced "intense fear, helplessness, or 
horror."  

The Doctor noted that he Veteran suffered from persistent 
reexperiencing, persistent avoidance or numbing, persistent 
arousal, and depressive symptoms.  The Doctor diagnosed the 
Veteran with PTSD and a depressive disorder not otherwise 
specified, and assigned a GAF of 49.  

Finally, the Doctor noted that the Veteran met the diagnostic 
criteria, based on his military service during World War II.  
The Board finds the Veteran's history credible as related to 
Dr. W.J.A. and so this diagnosis is found to outweigh that of 
the April 2008 VA examiner's which failed to establish a 
diagnosis of PTSD.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


